Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CURT WILLIAM SPENCE,


                            Appellant,

v.

WELLS FARGO BANK, N.A.,
WACHOVIA BANK, NATIONAL
ASSOCIATION & 
GREGORY COURSON,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00039-CV

Appeal from the

14th District Court
of Dallas County, Texas

(TC# 08-00120-A)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  We grant the
motion and dismiss the appeal with prejudice.  Costs are assessed against the party incurring them. 
See Tex.R.App.P. 42.1(d).

October 7, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.